Citation Nr: 1706869	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for post-traumatic stress disorder (PTSD); and if so, whether the criteria for service connection are met.

2.  Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hearing loss disability; and if so, whether the criteria for service connection are met.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to an effective date earlier than March 14, 2013, for the award of a separate disability evaluation for limited abduction of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1968 to March 1970, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge and the Purple Heart Medal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the RO that found new and material evidence to reopen, and then denied service connection for PTSD and for a bilateral hearing loss disability on the merits; and that also denied service connection for an anxiety disorder, for tinnitus, and for a right ankle disability.  The Veteran timely appealed.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues are captioned as above.

These matters also come to the Board on appeal from an April 2013 rating decision that assigned an effective date of March 14, 2013, for the award of a separate 20 percent disability evaluation for limited abduction of the right hip.

The issue of service connection for alcohol dependence has been raised by the record in the November 2016 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This matter is referred to the RO for the appropriate action.  

The Board also notes that in January 2016, the AOJ denied entitlement to TDIU benefits.  In correspondence in March 2016, within one year of the notice of the rating decision, the Veteran timely filed a notice of disagreement (NOD) regarding the issue.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the Veteran is entitled to a statement of the case (SOC), and the RO's failure to issue one is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's NOD, the RO issued a December 2016 letter acknowledging the NOD and explaining the different appeal options. Thus, as the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.

The reopened claim for service connection for a bilateral hearing loss disability, and the issue of service connection for tinnitus are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In rating decisions in May 1998 and in February 1999, the RO denied service connection for PTSD to include nervousness, difficulty sleeping, and feeling threatened.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the February 1999 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD; and raises a reasonable possibility of substantiating the claim.  

3.  In a May 1998 rating decision, the RO denied service connection for a bilateral hearing loss disability.  The Veteran did not appeal within one year of being notified.

4.  Evidence associated with the claims file since the May 1998 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hearing loss disability; and raises a reasonable possibility of substantiating the claim.  

5.  The Veteran does not have a diagnosis of PTSD that conforms to regulatory requirements.

6. The Veteran's anxiety disorder is part and parcel of, and related to the service-connected scar residuals of shell fragment wounds.

7.  The Veteran does not have a right ankle disability that has been diagnosed during the appeal period. 

8.  On November 23, 2010, VA received the Veteran's original claim for service connection for a right hip disability. 

9.  Prior to March 14, 2013, the evidence is against a finding that the Veteran's right hip osteoarthritis was severe and resulted in limited abduction such that the Veteran could not cross his legs. 


CONCLUSIONS OF LAW

1.  The RO's February 1999 decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

2.  The evidence received since the RO's February 1999 denial is new and material; and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The RO's May 1998 decision denying service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

4.  The evidence received since the RO's May 1998 denial is new and material; and the claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  An anxiety disorder is part and parcel of, and proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

7.  A right ankle disability was not incurred in service; and may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

8.  The criteria for an effective date earlier than March 14, 2013, for a separate 20 percent disability evaluation for limited abduction of the right hip are not met.  38 U.S.C.A. §§ 5105, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.157, 3.400 (2016).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a December 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with certain claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his claimed disability of the right ankle.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no evidence of current disability of the right ankle; nor is there evidence of in-service disease or injury of the right ankle, nor competent medical evidence suggesting a relationship between any current symptoms and active service.  Based on the facts of this case, VA has no duty to provide a VA examination or obtain a medical opinion, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen Claims for Service Connection

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO originally denied service connection in May 1998 for (1) PTSD to include nervousness, difficulty sleeping, and feeling threatened; and for (2) bilateral hearing loss, on the basis that there was no medical evidence showing a diagnosis of either disability, or evidence of a nexus or link between in-service injury or disease and current disability.

In February 1999, the RO again denied service connection for PTSD on the basis that the diagnostic criteria for PTSD were not met.  While a VA examiner in January 1999 opined that the Veteran's avoidance symptoms and arousal symptoms could be attributable directly to service, the Veteran had apparently denied any clinically significant re-experiencing symptoms and denied unwanted memories or nightmares or distressing dreams associated with combat trauma.  Hence, the January 1999 examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.

The evidence of record at the time of the last denial of each of the claims included the Veteran's service treatment records; a February 1998 statement from an acquaintance, who indicated that the Veteran returned from Vietnam being self-conscious of his scars and that the Veteran had started teaching but later quit; July 1998 statements from the Veteran, indicating that he was unable to keep a job or to interact professionally or socially, and had two failed marriages; VA treatment records of psychological testing in December 1998; and a December 1998 VA examination.

With regard to PTSD, the Veteran's service treatment records do not reflect any findings or complaints of nervousness or of any psychiatric disability.  As a combat Veteran, his in-service stressors were conceded and the in-service element has been met.

VA records show that the Veteran was seen for psychological testing in December 1998.  He appeared somewhat nervous and fidgety throughout the testing.  His affect was generally within normal limits, with the exception of his somewhat agitated behavior.  His thought processes were somewhat circular and even tangential at times; no thought disturbance was indicated.  The Veteran reportedly was employed in a trail-riding facility and worked as a stable assistant for the past one and one-half years.  He previously worked as a mining inspector for the government for a period of ten years, and also had worked as a salesman in construction in the past.  He denied any history of psychiatric hospitalizations or any outpatient psychiatric treatment or substance abuse treatment, although he acknowledged drinking one to two six-packs of beer per day.

The report of a January 1999 VA examination reflects Axis I diagnoses of dysthymia and alcohol abuse (provisional).  The examiner opined that the Veteran presented with no overt psychiatric complaints, and had described feeling mildly depressed of a chronic nature dating back to 1984 when he felt the federal government did not treat the mining companies fairly.  The Veteran did not describe current symptoms of major depression.  Rather, the examiner noted mild symptoms of dysthymia and alcohol abuse or dependence.

Based on this evidence, the RO concluded that there was no confirmed diagnosis of PTSD which would permit a finding of service connection, in a February 1999 rating decision.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The February 1999 rating decision, therefore, became final.

With regard to a bilateral hearing loss disability, on a "Report of Medical History" completed by the Veteran for a pre-induction examination in April 1968, he checked "no" in response to whether he ever had or now had hearing loss.  As a combat Veteran, his exposure to acoustic trauma as an assistant gunner in Vietnam is conceded.  Records show that he underwent audiometric testing at the time of his separation examination in February 1970.  Audiometric testing revealed normal hearing, bilaterally. 

While the Veteran was invited to submit medical evidence of a hearing loss disability by letter dated in February 1998, no reply was received; and no evidence of a current hearing loss disability was of record.

Based on this evidence, the RO concluded that there was no record of a current hearing loss disability linked to in-service injury or disease, or evidence showing chronic disability to award service connection, in a May 1998 rating decision.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The May 1998 rating decision, therefore, became final.

The present claims were initiated by the Veteran in November 2010.

With regard to PTSD, evidence added to the record includes VA treatment records showing an Axis I assessment of PTSD, delayed onset, by a nurse practitioner in April 2002; an assessment of history of depression and PTSD for which the Veteran was not currently undergoing treatment in July 2004; and negative screening results for PTSD in June 2008, March 2010, May 2011, and September 2012.  Additionally, the report of an April 2011 VA examination reflects a present medical history of general anxiety and impatience in a variety of situations, and an Axis I diagnosis of anxiety disorder not otherwise specified (symptoms of generalized anxiety and post-traumatic stress).  In April 2013, the Veteran reported having ongoing treatment for PTSD and for anxiety for fifteen years or more.  

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the VA treatment records showing a diagnosis of PTSD in April 2002; the April 2011 VA examination report showing current symptoms of post-traumatic stress; and the Veteran's statements of ongoing treatment.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108.

With regard to bilateral hearing loss, evidence added to the record includes a February 2011 VA examination report showing a diagnosis of normal hearing sensitivity sloping to a mild to severe sensorineural hearing loss in both ears, and a medical opinion against relating the Veteran's current hearing loss to military noise exposure on the basis that his hearing was normal at induction and at separation with no significant change in hearing shown in service treatment records.  Additionally, in April 2012 and in August 2012, the Veteran reported that a rocket-propelled grenade hit his armored personnel carrier and exploded in Vietnam, killing one soldier and hitting the Veteran with shrapnel in the face, ear, shoulder, and hand.  

While much of this evidence is new in that it was not previously of record, the bulk of the evidence is cumulative to previously existing evidence-i.e., failing to link current disability with disease or injury in active service.

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the February 2011 VA examination report showing a current bilateral hearing loss disability; and the Veteran's statements describing fully his exposure to acoustic trauma in Vietnam.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.  

The Veteran's claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, certain chronic diseases, including psychosis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  PTSD

As a preliminary matter with regard to the reopened claim, it is necessary for the Board to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Here, the Veteran contends that PTSD had its onset in active service.  As noted above, the Veteran engaged in combat in Vietnam and his in-service stressors are conceded.  

VA records show that the Veteran was initially diagnosed with PTSD, delayed onset, by a VA nurse practitioner in April 2002.  VA records also show a history of depression and PTSD in July 2004, for which the Veteran was not undergoing treatment.

The remaining evidence is against the Veteran's claim.  The report of an April 2011 VA examination reflects that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994) (DSM-IV) criteria.  Rather, the April 2011 examiner diagnosed anxiety disorder not otherwise specified (symptoms of generalized anxiety and post-traumatic stress); and indicated that the Veteran's combat-related traumas remain highly significant in his personal history.  The April 2011 examiner also noted that a full set of symptoms had not been described in 2002.  The Veteran now reportedly thought about his experiences in Vietnam approximately once per month, and his memories were associated with cynicism and some sadness.  He did not describe the memories as intrusive, and he did not avoid any specific reminders of his tour of duty in Vietnam.  

The April 2011 examiner indicated that the Veteran expressed anger at his mistreatment when he returned from Vietnam and was met by protestors.  In general, he was less sociable and trusting, and felt emotionally cut-off and had struggled with feelings of love toward his family.  While the Veteran described some minor disruption to sleep-including unsettling dreams and night sweats-the content of his dreams derived from multiple betrayals by wives and business associates post-service.  In essence, the Veteran's anxiety symptoms were described as mild and having negligible impact on functioning.

In this case, the Board finds credible, competent and probative the Veteran's reports of experiencing combat stressors in Vietnam from a rocket attack that killed one soldier and wounded the Veteran.

Here, however, the April 2011 examiner opined that the Veteran's current symptoms do not meet full criteria for PTSD under DSM-IV.  In essence, the Veteran's PTSD symptoms have not caused impairment in social, occupational, or other important areas of functioning.  The April 2011 examiner's opinion is entitled to greater probative weight than the nurse practitioner's opinion and the Veteran's lay statements on the matter, as the April 2011 examiner reviewed the pertinent history to include the service treatment records and post-service treatment records, conducted a physical examination, and provided an opinion with underlying reasons for the conclusions that is not contradicted by the record.  

Lastly, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-5). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, such as this case.  Here, the RO certified the Veteran's appeal to the Board in June 2014 and, therefore, the claim is governed by DSM-IV.

In this case, the evidence weighs against a finding that the Veteran has current PTSD linked to service.  The evidence is therefore against a finding that PTSD either had its onset during active service or is related to the combat stressors reported by the Veteran.  The reasonable doubt doctrine is not for application.  Thus, service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).  

B.  Anxiety Disorder

In this case the Veteran contends that an acquired psychiatric disability, to include an anxiety disorder, had its onset in active service.

The Veteran's service treatment records show that the Veteran checked "no" in response to whether he ever had or now had nervous trouble of any sort or depression or excessive worry, on a "Report of Medical History" completed in April 1968 prior to entry and in February 1970 prior to separation.  Clinical evaluation at the time of the Veteran's separation examination in February 1970 showed a normal psychiatric system.
 
In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder. And the Veteran, even as a layman, is competent to proclaim that he experienced depression and anxiety symptoms during active service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  However, competency is only one criterion. The lay evidence must also be credible.  The Board finds that his statements are not credible with respect to ongoing symptoms post-service.  Again, the Veteran checked "no" in response to whether he ever had or now had nervous trouble of any sort or depression at the time of his separation from active service in 1970.  Subsequent psychological testing nearly three decades later in December 1998 revealed no noteworthy clinical elevations.  Thus, it is not the absence of records, but rather the fact that the Veteran specifically denied such symptoms, as well as the lack of objective findings on evaluation that the Board finds probative.  Hence, a chronicity and continuity of symptomatology for a psychosis are not established.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Significantly, VA examination in January 1999 first revealed an Axis I diagnosis of dysthymia.  Several years later in April 2011, a VA examination report reveals an Axis I diagnosis of an anxiety disorder, not otherwise specified, and findings of generalized anxiety and post-traumatic stress.  Specifically, the April 2011 examiner indicated that the Veteran reported general anxiety and impatience in a variety of situations, and that his combat-related traumas remained highly significant in his personal history.  The April 2011 examiner described the Veteran's psychosocial functioning as fair, and his anxiety symptoms as mild and having negligible impact on functioning.  The April 2011 examiner also suggested that the origin of some symptoms may derive from his combat-related traumas, and that his combat-related traumas and his traumatic return from Vietnam have contributed to the Veteran's ongoing turmoil-even though they are not the primary source of his anxiety.

Following evaluation, the April 2011 examiner opined that the Veteran's anxiety disorder, not otherwise specified, is at least as likely as not (50/50 probability) permanently aggravated by combat trauma.    

In this case, VA records show worsening anxiety levels with insomnia and being somewhat depressed in May 2011.  The Board also notes lay evidence of the Veteran's return from Vietnam as being self-conscious of his scars, due to his combat wounds.  Here again, the Veteran is entitled to the presumption afforded under 38 U.S.C.A. § 1154(b); and his lay statements regarding the circumstances of his in-service injuries have been accepted as credible and persuasive for purposes of establishing an incident in service.  

Moreover, the Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  In essence, the Board is required to apply the section 1154(b) presumption both to whether the claimed injury occurred and to whether the Veteran suffered the claimed ensuing disability while on active service.  Id.  For example, once establishing that the combat injury (the rocket-propelled grenade in this case) occurred, a Veteran would then only have to show that the disability due to the in-service combat injury was a chronic condition that persisted in the years following active service.  Such showing basically establishes that the combat injury resulted in permanent disability.  See, generally, Reeves.

As noted above, a continuity of symptomatology has not been established.  In this regard, the Veteran has reported recurring symptoms of anxiety for the latest fifteen years or more post-service.  The Board finds the Veteran's complaints of recurring symptoms of anxiety at least since 1999, as credible and persuasive.  

In a March 2013 addendum, the April 2011 examiner opined that it is less than likely that the Veteran's anxiety was caused by his combat experience; and that the Veteran has described being preoccupied by the poor social treatment he received when returning from active service.  

Notwithstanding the March 2013 addendum, the Board finds that the April 2011 examiner's opinion of permanent aggravation by combat trauma is the most competent and probative evidence of record.  In essence, the Veteran's anxiety disorder is considered as part and parcel of, and proximately due to combat wounds (i.e., scars), which have been established as directly related to active service.  

Given the nature of the disability, the credible lay statements of self-consciousness due to combat wounds, and the April 2011 examiner's finding of permanent aggravation, the Board finds that the Veteran's current anxiety disorder is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000). 

Accordingly, service connection is warranted for an anxiety disorder.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.

C.  Right Ankle

Service treatment records do not reflect any findings or complaints of right ankle pain.  Nor is there evidence of trauma or injury in active service involving the right ankle.  There is no evidence of treatment in active service for any right ankle disability.  No such disability was noted at the time of the Veteran's separation examination from active service in February 1970.  The Veteran has not since reported in the context of his claim that he experienced any problems in service with respect to the claimed right ankle disability.  Therefore, the in-service element has not been met.

Regarding current disability, the record includes VA treatment records dating from 2011 to 2015.  None of the VA treatment records reflects that the Veteran received treatment for or had been diagnosed with any right ankle disability.  While the Veteran had been invited specifically in December 2010 to submit competent evidence to substantiate his claim for service connection, he has not done so.

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Therefore, service connection is not warranted. 

The Court has specifically disallowed service connection where there is no present disability:  "Congress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability....  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As post-service records fail to reveal any diagnosis for the Veteran's allegations of a right ankle disability, service connection cannot be granted.    

In short, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  Service connection is not warranted.

IV.  Earlier Effective Date for Award of Compensation

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2) (West 2014); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2) (2016); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 

The Veteran contends, in essence, that the assigned separate 20 percent disability rating for limited abduction of the right hip, should be awarded from the date of service connection.  

Factual Background

On November 23, 2010, the Veteran filed a claim for service connection for a right hip disability.  

In a June 2011 rating decision, the RO denied service connection for degenerative joint disease of the right hip.  Although X-rays at the time revealed degenerative joint disease, there was no evidence showing that the right hip disability was incurred or aggravated by active service or manifested within the first post-service year.  The Veteran disagreed with the denial of service connection in July 2011.

The report of a March 14, 2013 VA examination reflects a diagnosis of osteoarthritis of the right hip, and reflects complaints of daily right hip pain with a limp.  Ranges of motion of the right hip were to 100 degrees on flexion, with pain from 70 degrees; and to 0 degrees on extension.  The examiner noted that abduction was lost beyond 10 degrees, and limited such that the Veteran could not cross his legs; rotation was limited such that the Veteran could not toe-out more than 15 degrees.  Functional impairment of the right hip was described as less movement than normal, and pain on movement.  X-rays revealed severe osteoarthritis of the right hip, and progression of disease since previous examination.  The March 2013 examiner opined that the Veteran's right hip osteoarthritis was at least as likely as not incurred in or caused by an in-service injury in Vietnam. 

Subsequently, in April 2013, a Decision Review Officer (DRO) granted service connection for degenerative joint disease of the right hip evaluated as 10 percent disabling.  The DRO awarded service connection and compensation for degenerative joint disease of the right hip, effective from the date of receipt of the Veteran's claim for service connection-i.e., November 23, 2010.  

Also, in April 2013, the DRO granted service connection for limited abduction of the right hip evaluated as 20 percent disabling; and granted service connection for limited flexion of the right hip evaluated as 0 percent (noncompensable) disabling.  The DRO awarded service connection and compensation for limited abduction of the right hip and for limited flexion, effective from the date of examination-i.e, March 14, 2013.  This appeal for an earlier effective date for the separate 20 percent disability rating for limited abduction of the right hip followed.  

Analysis

Prior to March 24, 2015, VA recognized formal and informal claims. [Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; claims are now required to be submitted on a specific claim form, prescribed by the Secretary, and available online or at the local RO.]  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran filed his original claim for service connection for a right hip disability on November 23, 2010.  The evidence reflects no request for service connection for a right hip disability in any filings prior to that date.  Hence, there is not a single document of record, prior to November 23, 2010, that may be reasonably construed as a claim for service connection for a right hip disability.  38 C.F.R. §§ 3.151(a), 3.155(a).

Since the original claim for service connection for a right hip disability was received in 2010-i.e., more than one year following separation from active service, as a matter of law, the effective date can be no earlier than the date of receipt of the claim.  38 C.F.R. § 3.400(b).

The Veteran contends that the separate 20 percent disability rating for limited abduction of the right hip should have been awarded from the date of service connection.  Specifically, he had filed a notice of disagreement with the original denial of service connection.  See, e.g., Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Under these circumstances, the date of the Veteran's claim for an earlier effective date for the separate 20 percent disability rating is, in essence, the date VA received his original claim for service connection-i.e., November 23, 2010.

The next question before the Board is when is it factually ascertainable from the evidence of record that the Veteran met the criteria for a separate 20 percent disability rating for limited abduction of the right hip.  See 38 C.F.R. § 3.400(o)(1).  The Board is to determine the "earliest date as of which," within the year prior to the claim, the increase in disability was ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155, 3.400(o)(2).  

Here, the Board notes that the separate 20 percent disability rating was assigned based on findings of limited abduction of the right hip by the March 14, 2013 examiner.  There are no records of treatment that document an increase in severity that occurred within the year prior to the claim to warrant an earlier effective date.  Moreover, the Board notes that an effective date for the separate 20 percent disability rating for limited abduction of the right hip cannot precede the effective date of the grant of service connection.  

Of significance in this case are previous X-rays of the right hip revealing degenerative joint disease, without evidence demonstrating limited abduction of the right hip.  Specifically, X-rays taken subsequently at the March 2013 examination revealed the increased severity and progression of the Veteran's right hip osteoarthritis, and clinical evaluation at the time demonstrated limited abduction of the right hip to warrant a separate 20 percent disability rating.  While the Veteran is competent to report as to his history of symptomatology, here the Board places far more probative weight on the objective results of the examination in March 2013, which first revealed severe osteoarthritis and limited abduction of the right hip.

Accordingly, the Board must conclude that the record does not provide a legal basis for an effective date earlier than March 14, 2013, for the separate 20 percent disability rating for limited abduction of the right hip based on the severity of symptoms.









	(CONTINUED ON NEXT PAGE)





ORDER

The application to reopen the previously denied claim of service connection for PTSD is granted.

The application to reopen the previously denied claim of service connection for a bilateral hearing loss disability is granted.

Service connection for PTSD is denied.

Service connection for an anxiety disorder is granted.

Service connection for a right ankle disability is denied.

An earlier effective date for the separate 20 percent disability rating for limited abduction of the right hip is denied.


REMAND

Hearing Loss and Tinnitus 

The Veteran contends that service connection for a bilateral hearing loss disability and for tinnitus is warranted on the basis that he was exposed to acoustic trauma during combat service in Vietnam.  Specifically, he described serving as an assistant gunner in Vietnam when a rocket-propelled grenade hit his armored personnel carrier and exploded within five feet of his head; and hit him with shrapnel in the face, ear, shoulder, and hand.  He reportedly did not use hearing protection in active service.  The Veteran reports having a hearing problem, and suffering from tinnitus.  He is competent to report on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Furthermore, his statements are consistent with the circumstances of his service, and the Board finds that there is credible evidence of in-service noise exposure.

VA audiometric test results in February 2011 reveal that the Veteran has hearing loss of both ears recognized as a disability for VA purposes.

Evidence of a current hearing loss disability-i.e., one meeting the requirements of 38 C.F.R. § 3.385-and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In February 2011, a VA audiologist opined that the Veteran's hearing loss was less likely as not caused by or a result of active duty noise exposure.  The audiologist reasoned that the Veteran's service treatment records showed normal hearing at induction and separation, with "no significant change" in hearing; and provided no opinion with regard to the Veteran's claim for service connection for tinnitus.  While the VA audiologist noted that the Veteran was unsure of the onset of his hearing loss, there is no indication as to the frequency and severity of any occupational and recreational noise exposure post-service.

The Court has held that applicable regulations do not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.   Hensley v. Brown, 5 Vet. App. 155 (1993).  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

Given the likelihood that the Veteran had significant noise exposure from combat service, and his credible statements of longstanding symptoms of hearing loss and tinnitus, an examination is needed to determine whether the Veteran's current bilateral hearing loss and tinnitus either had their onset during service or are related to his active service-to specifically include excessive noise exposure from a rocket-propelled grenade that hit his armored personnel carrier and exploded within five feet of his head; or if either disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2016).

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from May 2015 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss and tinnitus; and to obtain information as to the current nature and likely etiology of any current hearing loss of either ear and any current tinnitus.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear and any tinnitus had its onset in service, or is the result of disease or injury incurred or aggravated during service-to specifically include credible reports of excessive noise exposure from a rocket-propelled grenade that hit his armored personnel carrier and exploded within five feet of his head, as reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the service treatment records and the Veteran's lay statements. 

Note that the lack of hearing loss diagnosed in service does not diminish the credibility of the Veteran's statements that he experienced longstanding symptoms of hearing loss and tinnitus.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

The Veteran's claims file, to include this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.  

3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


